Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 8-11 and 15 are pending.
Claims 1-4, 8-11 and 15 are allowed below. 

Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance: 

As to claims 1 and  8, the closest prior art of record, Nguyen (U.S. PG pub. 2015/0352794)  fails to teach or suggest, either alone or in combination the process distortion compensation module comprising a 3D skeleton module that generates the digital skeletal model based on the digital nominal model and the digital distortion model, wherein the 3D skeleton module comprises: a scanning unit that determines surface points of the 3D nominal model, the surface points connected to a plurality of internal points of the 3D nominal model; a skeleton point generator that determines a plurality of individual skeletal points defining an initial skeleton of the 3D nominal model based on the surface points and the internal points; and a skeleton beam generator that separates the plurality of skeletal points into a plurality of individual beams separated by one another by a node, and wherein the process distortion compensation module .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119